 

on

 
    

cc

At

IN THE UNITED STATES DISTRICT COURT mn
FOR THE SOUTHERN DISTRICT OF GEORGIA
DUBLIN DIVISION apis AUG 22 AMT 21

 

ARTHUR LAWTON CLARK,

Plaintiff-Appellant,
Case No.: CV 317-025
vs.
Appeal No.: 19-11230-J7
LYNN SHEFFIELD, Sheriff, LT.
TOMMY BARRENTINE, DR. PETER
WROBEL,

eee ee eee eee ee

Defendants-Appellees.

ORDER

The appeal in the above-styled action having been dismissed by
the United States Court of Appeals for the Eleventh Circuit for want
of prosecution,

IT IS HEREBY ORDERED that the mandate order of the United States
Court of Appeals for the Eleventh Circuit is made the order of this

Court.

SO ORDERED, this Anne Lo LY 2019).

HONORABLE DYDLEY H. BOWEN, JUDGE”
UNITED STAYES DISTRICT COURT
SOUTHERN DISTRICT OF GEORGIA
